Citation Nr: 1108212	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-08 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for pes planus.

2.  Entitlement to an effective date prior to October 3, 2003, for the award of service connection for pes planus.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected pes planus and bilateral plantar fasciitis. 

4.  Entitlement to service connection for a back disorder, to include as secondary to service-connected pes planus and bilateral plantar fasciitis.

5.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected pes planus and bilateral plantar fasciitis.

6.  Entitlement to service connection for an acquired psychiatric disorder other than psychosis.

7.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinea versicolor and, if so, whether service connection for a skin disorder is warranted.

8.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder and, if so, whether service connection is warranted, to include as secondary to service-connected pes planus and bilateral plantar fasciitis.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2004 and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The June 2004 rating decision denied entitlement to service connection for psychosis, a right knee disorder, heel spurs, a genitourinary condition, respiratory cancer, chronic bipolar disorder, a back disorder, hypertension, and a neck disorder.  Such rating decision also determined that new and material evidence had not been received in order to reopen claims of entitlement to service connection for a left knee disorder, tinea versicolor, and acne and pseudofolliculitis barbae.  Additionally, such rating decision granted service connection for pes planus and assigned an initial noncompensable rating, effective October 3, 2003.  In April 2005, the Veteran entered a notice of disagreement as to the denial of all claims as well as the propriety of the initially assigned disability rating and effective date for the award of service connection for pes planus.  A statement of the case was issued in January 2006 and the Veteran perfected his appeal in March 2006.

In an April 2009 Decision Review Officer (DRO) decision, service connection for pseudofolliculitis barbae (also claimed as acne) was granted.  Therefore, as such is a full grant of the benefit sought on appeal, this issue is no longer before the Board.  In August 2010, a DRO decision granted service connection for plantar fasciitis of the left foot and plantar fasciitis of the right foot, claimed as heel spurs.  Therefore, as such is a full grant of the benefit sought on appeal, this issue is also no longer before the Board.

Additionally, in a December 2009 statement, the Veteran withdrew his claims of entitlement to service connection for a genitourinary condition, respiratory cancer, and hypertension.  He also withdrew his claim of entitlement to service connection for psychosis at a May 2010 DRO hearing.  Thereafter, in June 2010, he indicated that he wished to continue his appeal for the issues of entitlement to service connection for hypertension and psychosis; however, in an August 2010 letter, the RO notified him that the appeal period had expired so he was unable to continue such appeals.  The RO further advised him that he may file a claim to reopen such issues; however, the Board finds that the Veteran's June 2010 statement is an application to reopen his previously denied claims of entitlement to service connection for hypertension and psychosis.  Additionally, the Veteran submitted a claim in January 2011 for increased ratings for his bilateral plantar fasciitis.  

Therefore, the issues of whether new and material evidence has been received in order to reopen claims of entitlement to service connection for hypertension and psychosis, and entitlement to ratings in excess of 10 percent for left and right plantar fasciitis have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The July 2008 rating decision denied entitlement to a TDIU.  The Veteran entered a notice of disagreement as to such denial in October 2008 and a statement of the case was issued in May 2009.  He perfected his appeal in June 2009.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board observes that the RO originally adjudicated the issue as entitlement to service connection for chronic bipolar disorder.  However, medical evidence of record reveals additional diagnoses of various acquired psychiatric disorders, to include posttraumatic stress disorder (PTSD), adjustment disorder, major affective disorder, and schizoaffective disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board also notes that, as the Veteran withdrew his claim of entitlement to psychosis in May 2010, the June 2004 rating decision with respect to such issue is final, and new and material evidence must be received in order for VA to reopen the claim and review it on the merits.  In this regard, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).   In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, based on the guidance from the Federal Circuit and the Court, the Board has characterized the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than psychosis as shown on the first page of this decision.

Pertinent to the Veteran's application to reopen his claim of entitlement to service connection for tinea versicolor, as the Board herein finds that new and material evidence sufficient to reopen such claim has been received, the Board has recharacterized the issue to reflect consideration of all currently diagnosed skin disorders.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In connection with this appeal, the Veteran testified at two personal hearings before a DRO at the RO in May 2010; transcripts of both hearings are associated with the claims file.

In January 2011, the Veteran submitted additional evidence relevant to his claims with a waiver of AOJ consideration.  38 C.F.R. 20.1304 (2010).  Therefore, the Board may properly consider such evidence.

The merits of the issues of entitlement to service connection for skin, right knee, back, neck, and left knee disorders and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period, pes planus has been manifested by pain and tenderness with decreased arches, without objective evidence of weight-bearing lines are over or medial to the great toes, inward bowing of the tendo achillis, pain on manipulation and use of the feet, marked deformity, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, resulting in no more than mild bilateral flatfoot.  

2.  The Veteran's original claim of entitlement to service connection for pes planus was received by VA on October 3, 2003.

3.  In a rating decision issued in June 2004, the RO granted service connection for pes planus, effective October 3, 2003, the date of receipt of the Veteran's original claim for service connection.

4.  Resolving all doubt in the Veteran's favor, bipolar disorder began during military service. 

5.  In a final decision issued in October 1977, the RO denied service connection for tinea versicolor.  

6.  Evidence added to the record since the final October 1977 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for tinea versicolor.

7.  In a final decision issued in April 1992, the RO determined that new and material sufficient to reopen the Veteran's claim of entitlement to service connection for a left knee disorder had not been received.  

8.  Evidence added to the record since the final April 1992 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2010).  

2.  The criteria for an effective date prior to October 3, 2003, for the grant of service connection for pes planus have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2010).

3.  Bipolar disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The October 1977 rating decision that denied service connection for tinea versicolor is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].  

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinea versicolor.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

6.  The April 1992 rating decision that determined that new and material sufficient to reopen the Veteran's claim of entitlement to service connection for a left knee disorder had not been received is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].  

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to grant service connection for bipolar disorder and reopen the Veteran's claims of entitlement to service connection for tinea versicolor and a left knee disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the claims of entitlement to service connection for skin and left knee disorders is deferred pending additional development consistent with the VCAA.

Regarding the Veteran's claims of entitlement to an initial compensable rating for pes planus and an earlier effective date for the award of service connection for such disability, the Board observes that he has appealed with respect to the propriety of the initially assigned rating and effective date from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for pes planus was granted and an initial rating and effective date were assigned in the June 2004 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating and effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Relevant to the duty to assist, the Veteran's service treatment records, private and VA treatment records, and Social Security Administration (SSA) records have been obtained and considered in the adjudication of his claims.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  

The Board further observes that, as relevant to his initial rating claim, the Veteran was afforded a VA examination in May 2010 in order assess the nature and severity of his pes planus.  The Board finds this examination to be adequate in order to evaluate the Veteran's pes planus as such includes an interview with the Veteran, a review of the record, and a physical examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that such examination is inadequate for rating purposes.

Regarding the Veteran's claim for an earlier effective date for the award of service connection for pes planus, the Board notes that relevant evidence was reviewed by the RO in connection with the adjudication of his underlying service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his original claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Relevant to the evaluation of orthopedic disabilities, in determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran is service-connected for pes planus, which has been evaluated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  At his DRO hearing and in documents of record, the Veteran contends that his pes planus is more severe than as reflected by the currently assigned rating and, as such, he is entitled to an initial compensable rating.  The Board notes that the Veteran is separately service-connected for right and left foot plantar fasciitis, which have been assigned 10 percent evaluations; however, the propriety of such evaluations is not currently before the Board.  Therefore, the Board will not discuss the symptomatology associated with his bilateral plantar fasciitis.  

Diagnostic Code 5276 provides for a noncompensable rating where there is mild acquired flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate bilateral or unilateral acquired flatfoot where the weight-bearing lines are over or medial to the great toes, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A 20 percent or 30 percent evaluation is warranted for severe unilateral or bilateral, respectively, acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent or 50 percent rating is warranted for pronounced unilateral or bilateral, respectively, acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board finds that an initial compensable rating for pes planus is not warranted.  In this regard, for the entire appeal period, such disability is manifested by pain and tenderness with decreased arches, without objective evidence of weight-bearing lines are over or medial to the great toes, inward bowing of the tendo achillis, pain on manipulation and use of the feet, marked deformity, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, resulting in no more than mild bilateral flatfoot.  

Specifically, in February 2004, the Veteran presented with concern over fallen arches.  Objectively, arch height was noted to appear within normal limits.  A March 2004 X-ray revealed bilateral pes planus without evidence of calcaneal spurring or other bone or joint abnormality.  In March 2005, it was noted that it had been over a year since the Veteran's last podiatry appointment.  He complained of pain to both of his arches and indicated that his custom orthotics, which were four years old, had broken.  Custom orthotics were ordered.  In May 2005 and December 2005, the Veteran had pain with palpation to the medial longitudinal arches on objective examination.   A November 2006 record reflects that the Veteran had pain in the medial arch of the right foot and the medial longitudinal arch was decreased bilaterally. The assessment included pes planus.  In April 2007, it was noted that the Veteran was casted for custom orthotic devices the prior year.  In May 2008, the Veteran complained of pain into the arches.  He indicated that the orthotics may have helped, but he did not know for sure.  Objectively, there was pain on palpation into the medial arch and flattened medial arches.  The assessment included pes planus.  In June 2009, the Veteran complained of bilateral arch pain.  It was noted that custom insoles seemed to help.  A May 2010 treatment record reflects that he had new orthotic inserts made.  Objectively, he complained of tenderness with no grimace with palpation of the medial longitudinal arch bilaterally.  It was noted that he had normal height of medial longitudinal arch with non-weight bearing.  

At a May 2010 VA examination, it was noted that the Veteran walked with an antalgic gait.  He reported an moderate aching type of pain to the balls of the feet, heel, great toe, and arch.  He indicated that it was worse with prolonged standing and walking.  He also reported foot pain when lying in bed with splints on.  It was noted that he had been prescribed Salsalate, stretching exercises, custom foot orthotics in supportive shoes, and the use of rolling a frozen water bottle under the arch of the feet for 20 minutes daily, but the Veteran indicated that such measures were poorly effective.  It was noted that the course since onset was progressively worse and his response to current treatments was poor, allowing only partial relief in symptoms.  The Veteran reported pain in the heel, ball of foot, and arch area, and stiffness, fatigability, weakness, and lack of endurance in the entire foot bilaterally.  There was no swelling, heat, redness, or other symptoms.  There were no flare-ups.  It was noted that the Veteran was unable to stand for more than a few minutes or walk for more than a few yards.  The examiner noted that the Veteran used orthotic inserts for his fasciitis.  

On objective examination, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing bilaterally.  Tenderness on the heel, ball of foot, and arch area bilaterally was observed.  Weight bearing and non-weight bearing Achilles alignment was noted to be normal bilaterally.  There was no forefoot or mid foot malalignment of either foot.  There was no pronation bilaterally.  Arches were present on non-weight bearing and weight bearing bilaterally.  There was no pain on manipulation bilaterally and there was no muscle atrophy of the feet.  X-rays revealed a small plantar calcaneal spur on the left and mild hammertoes.  There was fracture or dislocation. 

In September 2010, it was noted that the Veteran was wearing custom orthotics off and on that he received in July 2010, but he felt that they had not helped with his arch pain.  Following an objective examination, the Veteran was assessed with recalcitrant plantar fasciitis, equinus, and ankle arthritis bilaterally.  There was no mention of pes planus. 

Therefore, based on the foregoing, the Board finds that a compensable rating for pes planus is not warranted as the evidence fails to show weight-bearing lines are over or medial to the great toes, inward bowing of the tendo achillis, pain on manipulation and use of the feet, marked deformity, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Specifically, at the Veteran's May 2010 VA examination, weight bearing and non-weight bearing Achilles alignment was normal and arches were present bilaterally, and there was no malalignment of either foot, pronation, pain on manipulation, or muscle atrophy.  Moreover, while the Veteran uses orthotics and has indicated that his symptoms are not relieved by the use of such devices, the May 2010 VA examiner indicated that such were prescribed for his fasciitis rather than his pes planus.  Therefore, as the Veteran's bilateral pes planus results in no more than mild impairment, the Board finds that an initial compensable rating is not warranted.

Moreover, to the extent that the Veteran has complained of symptomatology associated with his bilateral plantar fasciitis, the Board notes that such symptoms are contemplated in his separate 10 percent ratings for such disabilities.  Therefore, to assign a higher rating under Diagnostic Code 5276 for the same complaints would thus doubly compensate the Veteran for the same symptoms already considered in his evaluations pertaining to his bilateral plantar fasciitis and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra. 

Additionally, the Board finds that there are no additional manifestations of his service-connected bilateral foot disabilities that are more appropriately addressed under any additional Diagnostic Code(s).  In this regard, as there is no evidence of arthritis, bilateral weak foot, acquired claw foot (pes cavus), anterior metatarsalgia (Morton's disease), hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones associated with his pes planus, the Veteran is not entitled to an increased or separate ratings under Diagnostic Codes 5003, 5277, 5278, 5279, 5280, 5281, 5282, or 5283, respectively.  In this regard, while the record reflects evidence of metatarsalgia and hammertoes, there is no evidence that such are the result of, or otherwise related to, the Veteran's pes planus.  Therefore, he is not entitled to a higher or separate rating under any alternate Diagnostic Code.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected pes planus; however, the Board finds that his symptomatology has been stable throughout each period of the appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected pes planus with the established criteria found in the rating schedule.  The Board finds that the Veteran's pes planus symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his pes planus that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's pes planus may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the issue of entitlement to a TDIU is already pending before the Board and is being for remanded for further development.  Therefore, it is unnecessary to discuss this issue further at this time.

Therefore, the Board finds that an initial compensable rating for pes planus is not warranted.  In reaching such decision, the Board finds that the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Effective Date Claim

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  See also 38 U.S.C.A. § 5110.

An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication or action received from the claimant or certain specified individuals on the claimant's behalf which indicates an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id.

In the instant case, the VA received the Veteran's original claim of entitlement to service connection for pes planus on October 3, 2003.  There is no formal or informal claim for service connection for such disability prior to such date.  In this regard, the Board notes that the record reflects that, prior to October 3, 2003, the Veteran had filed numerous claims for various disabilities; however, he did not specify pes planus, flatfeet, or fallen arches as a claimed disability.  The Board acknowledges that the Veteran's July 1977 claim of entitlement to service connection for a left foot disability was denied by the Board in February 1980 and he did not appeal.  After the issuance of the Board's final decision, VA first received the Veteran's claim of entitlement to service connection for pes planus on October 3, 2003.  Therefore, even assuming that the Board's denial of service connection for a left foot disability included an implicit denial of service connection for pes planus, such decision was final and no formal or informal claim to reopen a claim of entitlement to service connection for pes planus was received prior to October 3, 2003.  

The Board notes that the Veteran has alleged that he is entitled to an earlier effective date as he has experienced pes planus since the time of his military discharge in June 1977.  However, such argument is insufficient to establish that the Veteran is entitled to an earlier effective date under governing laws and regulations.  The effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  

Therefore, based on the above-stated facts and regulations, the Board finds that the correct date for the grant of service connection for pes planus is October 3, 2003, the date VA received the Veteran's original claim of entitlement to service connection for pes planus.  As such, the Veteran is not entitled to an earlier effective date and his claim must be denied.   

IV.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran alleges that his acquired psychiatric disorder began in service after he injured his left knee.  He contends that, as a result of such injury, he was under an enormous amount of stress and anxiety since such injury made it difficult to perform his military duties.  Therefore, as he claims that service connection for such disorder is warranted.

The Veteran's service treatment records reflect that, on his May 1977 separation examination, his psychiatric clinical evaluation was normal.  However, it was noted that he had nervous trouble due to several factors.  In connection with his separation examination, on a Report of Medical History, the Veteran indicated that he had frequent trouble sleeping and nervous trouble.  

Post-service records reflect that, in July 1977, a VA treatment record reveals an impression of hypochondrical syndrome with anxiety.  In August 1977, it was noted that the Veteran should be evaluated for possible conversion reaction.  

Upon VA examination in September 1977, the Veteran reported difficulty sleeping for the prior year and a half.  No diagnosis was provided.  In May 1978, the Veteran was admitted to the VA Hospital for two weeks with diagnoses of moderate to severe anxiety neurosis and conversion reaction.  It was noted that the Veteran presented with several nonspecific complaints for an undetermined period of time.  Upon examination, his mental status appeared to be intact; however, the Veteran was referred to the Psychology Service for an evaluation.  The assessment reflects that conversion reaction was not indicated, but it could not be positively ruled out.  The psychologist noted that the Minnesota Multiphasic Personality Inventory (MMPI) revealed a great deal of frustration, which she indicated that she judged to be partly a result of the Veteran's attempts to deal with pain unsuccessfully over a long period of time.  She further indicated that the MMPI revealed an exceptionally moralistic, conventional, and conforming believe system that suggests the Veteran may be unusually conscientious for his background and age.  The psychologist further indicated that, in light of the Veteran's observed and assessed hyperactive (manic) behavior, the rigidity made him an unusual combination of both socially constricted, inhibited, and/or conforming, and nervously, actively restless and antsy at the same time.  She stated that her best guess was that the Veteran became chronically upset by feeling that he was trapped with no recourse for lessening the pain and no outlet for expressing the feelings.  His restlessness also could stem from his preoccupation with the events of his knee injury and his feeling that no one has understood how much he has had to endure by being incapacitated.  The psychologist concluded that his clear personality problems probably stem from the events after the knee injury and the fact that a physically active sportsman like him was rendered immobilized and he has had no one to work out the resultant feelings and need for a change in the level of activity and lifestyle more consistent with the reality of his greater immobility.  

VA treatment records dated in 1978 reflect continued psychiatric complaints, to include difficulty sleeping, and mental health treatment, which included an assessment of anxiety neurosis in May 1978.  

Additional post-service treatment records reflect continued treatment for an acquired psychiatric disorder, to include bipolar disorder, PTSD, adjustment disorder, major affective disorder, and schizoaffective disorder.  A March 2004 VA treatment record reflects that the Veteran had been diagnosed in 1995 with bipolar disorder, mixed.  A March 2008 VA treatment record reveals a diagnosis of bipolar disorder, type I, most recent episode mixed.  The Veteran's treating VA psychiatrist noted that records from 1977 and 1978 were reviewed and such revealed "nervous problems" in 1977 and a 1978 evaluation revealed an MMPI rule out conversation reaction and malingering.  He further observed that such documented "observed and assessed hyperactive (manic) behavior."

A January 2010 VA examination report reflects that the examiner interviewed the Veteran, reviewed the claims file, and conducted a mental status examination.  The examiner noted that the Veteran stated that he started having symptoms of bipolar I disorder while in service, manifested by mood swings from depression to elation.  It was noted that such was manifested by anxiety feeling or nervousness with psychotic features with suspiciousness and paranoid delusions that somebody was trying to harm him, which later developed into a full blown picture of bipolar disorder mixed with psychotic features.  The examiner further observed that the Veteran's mood swings were manifested by, when on the depressed side, feelings of depression with irritability, loss of interest in activities, low energy, fatigability, trouble sleeping, restlessness, and agitation.  He also had poor concentration with nervousness, anxiety feelings and suspiciousness with paranoid delusions.  The examiner noted that, on the high side, the Veteran exhibited grandiosity or inflated self esteem, with over talkativeness or pressured speech, with decreased need for sleep, flight of ideas, and distractibility.  He indicated that the Veteran did not know what was going on with him at that time, but just tried to block the symptoms from his mind and handle it on his own; however, his nervousness or anxiety symptoms with psychosis and paranoid delusions later on developed into full blown bipolar I disorder mixed with psychotic features.  The examiner noted that, following his discharge from service, the Veteran received treatment for bipolar disorder.

Following a mental status examination, the examiner provided an Axis I diagnosis of bipolar I disorder mixed with psychotic features in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  He stated that, after reviewing the Veteran's case and based on current assessment, it was his opinion that the Veteran had a diagnosis of bipolar I disorder mixed, with psychotic features, that started as anxiety or nervousness with suspiciousness and paranoid delusions, or psychotic features, while in service and later on resulted and developed into full blown picture of bipolar I disorder mixed with psychotic features which persisted to the present time. 

At a March 2010 VA examination, it was noted that the Veteran's claims file was reviewed and he was interviewed by the examiner.  The examiner reported that the RO requested that he provide a second opinion regarding the etiology of the Veteran's acquired psychiatric disorder.   He noted that the January 2010 VA examiner stated "bipolar I mixed with psychotic features started in the service as anxiety or nervousness with suspiciousness and paranoid delusions or psychotic features."  The examiner indicated that the RO reported that the only symptoms shown in service were of nervous trouble.  He noted that a review of the medical record indicated that the Veteran was discharged to complaints of aches and pains that did not seem curable, but there was no mention of a mental health disorder.  

The examiner further noted that, in 1977, the Veteran had "hypochondrical syndrome with anxiety," which he indicated would be a somatoform disorder.  He indicated that the Veteran was followed in group therapy for patients with pain, and in June 1978, the Veteran denied emotional distress on two separate occasions.  He was treated for substance abuse in 2001 and 2002 before being diagnosed with bipolar disorder in 2003.  The examiner noted that the Veteran continued to be treated for such disorder.  He provided an Axis I diagnosis of bipolar disorder I.  

The examiner opined that the Veteran's current diagnosis of bipolar disorder was not due to or cased by his time in the military.  He indicated that the very slight/mild conditions noted in the Veteran's military record were not indicative of an actual mood disorder and the apparent ongoing bipolar disorder was not recognized until many years after the Veteran's discharge from service.  The examiner further stated that it was highly unlikely that the Veteran's previous substance abuse was affecting his mood and that such could have continued for some time with his use of marijuana until approximately 10 years previously.  

Therefore, there are conflicting opinions regarding the etiology of the Veteran's acquired psychiatric disorder.  The March 2010 VA examiner accurately observed that the only notation of psychiatric complaints during the Veteran's military service were frequent trouble sleeping and nervous trouble, which he reported at the time of his May 1977 separation examination.  However, he discounts the Veteran's report of symptomatology consistent with bipolar disorder during service, as reported by the January 2010 VA examiner.  In this regard, the type of symptoms the Veteran reported, to include mood swings, feelings of anxiousness, nervousness, suspiciousness, depression, irritability, fatigability, restlessness, agitation, and difficulty sleeping, are capable of lay observation and thus, the Veteran is competent to report them.  In this regard, such symptoms require only personal knowledge, not medical expertise, as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, while he did not report such symptoms during his military service, post-service treatment records dated within one year after the Veteran's discharge from the military in May 1977 reflect continued psychiatric complaints, which lends credibility to the Veteran's report of in-service psychiatric symptoms that have continued to the present time.  Therefore, as the Board finds the Veteran competent and credible to report his in-service and post-service psychiatric symptomatology, which is supported by the record, the Board will resolve all doubt in his favor and place great probative weight on the January 2010 VA examiner's opinion that his bipolar disorder began during military service. 

In reaching this decision, the Board notes that the Veteran has diagnoses of other acquired psychiatric disorders, to include PTSD, adjustment disorder, major affective disorder, and schizoaffective disorder; however, there is no competent or probative evidence relating such to his military service.  In fact, as previously discussed, the Veteran's bipolar disorder is the only acquired psychiatric disorder that has been related to his military service.  Therefore, based on the foregoing, the Board finds that service connection for bipolar disorder is warranted.  

V.  New and Material Evidence Claims

The Veteran alleges that he has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for a left knee disorder and tinea versicolor.  He further contends that service connection for such disorders is warranted as they began during his military service or, as relevant to his left knee disorder, such was caused or aggravated by his service-connected pes planus and bilateral plantar fasciitis. 

Prior Denials

By way of background, the Veteran initially filed his claim of entitlement to service connection for left and skin disorders in July 1977.  In a rating decision issued in October 1977, the RO denied service connection for left bipartite patella with history of chondromalacia, an injury to the left knee, and tinea versicolor.  The RO considered the Veteran's service treatment records and a September 1977 VA examination report.  The RO observed that his service treatment records reflected that the Veteran was seen for treatment of a skin rash on his arms and back in August 1975.  Additionally, in December 1975, he complained of pain in the knee and ankles of four months duration.  X-rays were negative except for bipartite patella.  In June 1976, the Veteran was seen with a long history of left knee pain.  X-rays were negative except for bipartite patella and chondromalacia.  In February 1977, the Veteran again complained of pain the left knee and, in April l977, he reported to neurology service with a history of numbness and pain in the left leg for approximately two years, but examination was entirely normal.  In March 1977, examination showed some patella chondromalacia secondary to congenital bipartite patella.  In April 1977, the diagnosis was chondromalacia of the left knee by history.  In May 1977, the Veteran again complained of left knee pain.  At the September 1977 VA examination, examination of the left knee was normal and X-rays revealed bipartite patella, but were otherwise normal.  Such also reflected the presence of macula whitish spots on the Veteran's chest and back as well as popular lesions over the pubic area.  

Based on such evidence, the RO determined that service connection for left bipartite patella with history of chondromalacia was not warranted as such was a constitutional and developmental abnormality.  Additionally, the RO denied service connection for an injury to the left knee, as such was not shown by the evidence of record, and tinea versicolor.  

Pertinent to the RO's October 1977 denial of entitlement to service connection for tinea versicolor, the Veteran did not appeal such denial by submitting a notice of disagreement.  In this regard, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  Therefore, as the Veteran did not initiate an appeal with respect to the RO's October 1977 denial of service connection for tinea versicolor, such decision is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977) [38. C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].  

Pertinent to the Veteran's claim of entitlement to service connection for a left knee disorder, he subsequently appealed the RO's denial of service connection for such disorder to the Board.  Thereafter, in February 1980, the Board denied service connection for a left knee disorder based on the same evidence of record as considered in the October 1977 rating decision well as a June 1979 VA examination report.  The Board determined that the Veteran was treated on numerous occasions in service complaining of left knee pain following claimed trauma; however, the Board found that injuries involving the left knee were acute and transitory in nature, and resolved without chronic residuals.  The Board further concluded that left knee bipartite patella, considered to be a congenital abnormality, was not a disability within the meaning of the governing law and regulations providing compensation benefits and such did not increase in basic pathology during service.  Therefore, the Board denied service connection for a left knee disorder.

In May 1987, the Veteran filed an application to reopen his previously denied claim of entitlement to service connection for a left knee disorder and additional VA treatment records were obtained.  A July 1987 decision denied such application as new and material evidence had not been received.  Thereafter, in March 1991, the Veteran again filed an application to reopen his previously denied claim of entitlement to service connection for a left knee disorder and such application was again denied in March 1991 as new and material evidence had not been received.  Thereafter, in March 1992, the Veteran filed another application to reopen his previously denied claim of entitlement to service connection for a left knee disorder.

In a March 1992 rating decision, which was issued in April 1992, the RO determined that new and material evidence had not been received in order to reopen the Veteran's previously denied claim of entitlement to service connection for a left knee disorder.  The RO noted that the Veteran had submitted a statement indicating that he had bilateral ankle swelling and pain, inflammation, and osteoarthritis, and a history of knee problems.  However, the RO determined that such was not new and material and, therefore, the Veteran's application to reopen his claim of entitlement to service connection for a left knee disorder was denied.  

Pertinent to the April 1992 rating decision, the Veteran did not appeal the denial by submitting a notice of disagreement and, therefore, such is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claims of entitlement to service connection for tinea versicolor and a left knee disorder in October 2003, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Tinea Versicolor

Since the October 1977 rating decision, evidence consisting of post-service medical records reflecting treatment for various skin disorders has been received.  Specifically, from October 1994 to July 1996, VA treatment records reveal a diagnosis of a recurrent keloid on the left ear.  In March 1997 and May 1997, the Veteran was noted to have onchosies with onchocryptosis bilaterally  and fissures of the bilateral feet with xerosis.  In July 1998, the Veteran was seen for pruritic itchy areas on his face.  A September 2001 record reflects a diagnosis of xerosis.  In March 2003, it was noted that the Veteran had onychomycosis times ten and xerosis.  In February 2004, it was noted that the Veteran had scaling of the plantar feet bilaterally.  He was also diagnosed with tinea pedis the same month.  A May 2004 record reveals an assessment of tinea corpostis.  In May 2005, the Veteran reported a rash on his groin and between his buttocks.  Dermatitis of the groin was diagnosed.  Tinea with interdigital macerations was also diagnosed the same month.  A June 2007 record reflects complaints of a rash on the back.  A fungal rash was diagnosed.  In July 2010, it was noted that the Veteran requested treatment for jock itch and a persistent yeast infection.  The assessment was yeast infection.  Such records also reflect that the Veteran was prescribed creams and lotions for his skin complaints.

Therefore, the Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran received treatment for numerous skin disorders since service.  Additionally, when such evidence is coupled with the Veteran's documented treatment for a rash during service, it would trigger the Secretary's duty to assist by providing a medical opinion.  See Shade, supra.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for tinea versicolor.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a tinea versicolor is reopened.  

Left Knee Disorder

Since the April 1992 rating decision, evidence consisting of continued treatment for a left knee disorder, diagnosed as bipartite patella, has been received.  Additionally, service connection for pes planus and bilateral plantar fasciitis has been granted.  In documents submitted since April 1992, the Veteran has alleged that such service-connected disabilities have caused or aggravated his left knee disorder.  He has described that the pain and altered gait associated with his bilateral foot disabilities have resulted in a worsening of his left knee disorder.  The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran's left knee disorder may be related to his service-connected bilateral foot disabilities.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for a left knee disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a left knee disorder is reopened.  


ORDER

An initial compensable rating for pes planus is denied.

An effective date prior to October 3, 2003, for the award of service connection for pes planus is denied.

Service connection for bipolar disorder is granted.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for tinea versicolor is granted.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a left knee disorder is granted.


REMAND

Regarding the remaining claims on appeal, as well as the reopened claims of entitlement to service connection for skin and left knee disorders, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board initially finds that, as relevant to the Veteran's service connection claims, a remand is necessary in order to obtain outstanding service treatment records.  In this regard, the Veteran has reported that, in addition to his period of active duty, he also served in the Air Force Reserves for eleven years.  During the course of his appeal, the Veteran has submitted copies of various reports from such service; however, a remand is necessary in order for VA to obtain full records pertaining to the Veteran's Reserve service.  

Pertinent to the Veteran's claim of entitlement to service connection for a skin disorder, the Board finds that a remand is necessary in order to afford him a VA examination and opinion so as to determine the nature and etiology of such skin disorder.  Specifically, his service treatment records reflect that, in August 1975, he complained of a rash on his arms and back.  On the Veteran's May 1977 separation examination, his skin was normal upon clinical evaluation; however, in connection with his separation examination, on a Report of Medical History, the Veteran indicated that he had skin diseases.  Current VA treatment records reflect treatment for various skin disorders, to include fungal rashes.  Moreover, the Veteran has reported that he has had skin problems since his discharge from his military service.  Therefore, he should be afforded a VA examination and opinion in order to determine the current nature and etiology of any skin disorder found to be present, to include whether such is related to the rash he was treated for while on active duty.

Relevant to the Veteran's claims of entitlement to service connection for left knee and back disorders, the Board notes that he was afforded a VA examination in February 2010 at which time the examiner diagnosed bipartite patella of the left knee and degenerative disc disease L4-L5 and L5-S1. The examiner noted that the Veteran had in-service treatment for back and left knee complaints.  After reviewing the record, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran lacked adequate documentation to relate his present severe low back condition to his in-service back injury that occurred while he was playing basketball.  He also noted that the findings of the left knee indicated a bipartite patella, which is a congenital condition.  The examiner further opined that the Veteran's in-service injury to the left knee did not aggravate, cause, or accelerate symptoms in his left knee.  The examiner concluded that it was less likely that either the low back or left knee conditions were caused by, related to, or aggravated by the Veteran's military service.

The Court has held that has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the February 2010 VA examiner did not offer data in support of his conclusion or a reasoned medical explanation connecting the two, the Board finds such examination to be inadequate.  

Moreover, as relevant to the Veteran's claims of entitlement to service connection for left knee, back, neck, and right knee disorders, he has alleged that such are caused or aggravated by his service-connected pes planus and bilateral plantar fasciitis.  In this regard, as noted previously, the Veteran has been diagnosed with bipartite patella of the left knee and degenerative disc disease L4-L5 and L5-S1.  Additionally, the record reflects treatment for cervical disc disease.  However, as relevant to the Veteran's right knee, there does not appear to be a currently diagnosed disability.  Even so, treatment records reflect continued complaints of right knee pain.  In this regard, the Board observes that the Court has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability, and an indication that such may be related to an event in service or a service-connected disability.  38 C.F.R. § 3.159(c)(4) (emphasis added); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a VA examination and opinion so as to determine the nature and etiology of his claimed left knee, back, neck, and right knee disorders, to include whether such are secondary to his service-connected pes planus and bilateral plantar fasciitis.  

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claims of entitlement to service connection for left knee, back, neck, and right knee disorders.  Such should be accomplished on remand.

The Board further notes that the Veteran has alleged that his back disorder was caused or aggravated by his bilateral knee disorder and that his neck disorder was caused or aggravated by his back disorder.  However, service connection for a bilateral knee disorder and a back disorder has not been established.  Therefore, if service connection is granted for such claimed disorders, the AOJ should conduct any additionally indicated development, to include affording the Veteran appropriate VCAA notice and obtaining any examinations and/or opinions, necessary to decide such claims.

Regarding the Veteran's claim of entitlement to a TDIU, the record suggests that he may have participated in VA's vocational rehabilitation and counseling program.  Therefore, as such records are relevant to the impact his service-connected disabilities has on his employability, such folder should be obtained and associated with the claims file.  Moreover, as the Board has herein granted service connection for bipolar disorder, a remand is required for the AOJ to reconsider the Veteran's claim of entitlement to a TDIU after the Board's decision has been implemented.  Additionally, as the Board has remanded numerous issues, the outcome of such claims could further impact the Veteran's claim of entitlement to a TDIU.  Therefore, such claim is inextricably intertwined and adjudication must be deferred. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Finally, as relevant to all claims, the Board observes that the Veteran currently seeks treatment through the Tuskegee, Alabama, VA Medical Center.  The most recent VA treatment records contained in the claims file are dated in July 2010.  Therefore, while on remand, all outstanding VA treatment records from the Tuskegee VA Medical Center dated July 2010 to the present should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for left knee, back, neck, and right knee disorders as secondary to his service-connected pes planus and bilateral plantar fasciitis.

2.  Obtain the Veteran's service treatment records from his period of service in the Air Force Reserves from any appropriate source, to include the National Personnel Records Center or his former Reserve unit.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain treatment records from the Tuskegee VA Medical Center dated from July 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Associate the Veteran's VA vocational rehabilitation folder with the claims file, if such exists.  The claims file should be properly documented if such file does not exist.

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his skin disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner is requested to identify any currently diagnosed skin disorders.  Thereafter, the examiner is requested to offer an opinion as to whether it is at least as like as not that any currently diagnosed skin disorder is related to his military service, to include his in-service treatment for a rash on his arms and back.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his skin disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

6.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his left knee, back, neck, and right knee disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner is requested to identify any currently diagnosed disorders of the left knee, back, neck, and right knee.

Pertinent to the Veteran's left knee disorder, the examiner should offer the following opinions:

(a)  If bipartite patella is present, does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(b)  If the Veteran's bipartite patella is considered a defect, then was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active service?

(c)  If the examiner finds that the Veteran's bipartite patella is a disease, then is at least as likely as not that it was aggravated by his period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

(d)  If any other left knee disorder is diagnosed, is it at least as likely as not that such is related to the Veteran's military service, to include his in-service complaints and treatment for left knee complaints, to include chondromalacia?

(e)  For any diagnosed left knee disorder, to include bipartite patella, is it at least as likely as not caused or aggravated by the Veteran's service-connected pes planus and bilateral plantar fasciitis?

Pertinent to the Veteran's back disorder, the examiner should offer the following opinions:

(a)  Is it at least as like as not that any currently diagnosed back disorder is related to the Veteran's military service, to include his in-service treatment for a back injury after playing basketball?

(b)  Is it at least as like as not that any currently diagnosed back disorder is caused or aggravated by the Veteran's service-connected pes planus and bilateral plantar fasciitis?

Pertinent to the Veteran's neck disorder, the examiner should opine whether it is at least as likely as not that such is caused or aggravated by the Veteran's service-connected pes planus and bilateral plantar fasciitis.

Pertinent to the Veteran's right knee disorder, the examiner should opine whether it is at least as likely as not that such is caused or aggravated by the Veteran's service-connected pes planus and bilateral plantar fasciitis.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

7.  If, upon readjudication, service connection for a right knee, left knee, and/or back disorder is granted, conduct any additionally indicated development with respect to the Veteran's allegations that his neck disorder was caused or aggravated by his back disorder and that his back disorder was caused or aggravated by his left and/or right knee disorders, to include affording the Veteran appropriate VCAA notice and obtaining any examinations and/or opinions, necessary to decide such claims.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


